 


109 HR 5216 IH: Preservation of Records of Servitude, Emancipation, and Post-Civil War Reconstruction Act of 2006
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5216 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Mr. Lantos (for himself, Mr. Tom Davis of Virginia, Mr. Cummings, Mr. Van Hollen, Mr. McDermott, Mr. Doggett, Mr. Grijalva, Mr. Owens, Mr. Wexler, Mr. Moran of Virginia, Mr. Brady of Pennsylvania, Mr. Jefferson, Mr. Kucinich, Mr. Wolf, Mr. Udall of Colorado, Ms. Kilpatrick of Michigan, Mr. Conyers, Mr. Snyder, Ms. Bordallo, Mr. Payne, Mr. Bishop of Georgia, Mr. Clyburn, Mr. Scott of Virginia, Ms. Millender-McDonald, Mr. Capuano, Mrs. Christensen, Mrs. McCarthy, Ms. Eddie Bernice Johnson of Texas, Mr. Taylor of Mississippi, Mr. Serrano, Mr. Fattah, Mr. Boyd, Mr. Cardin, Mr. Towns, Ms. Norton, Mr. Foley, Mrs. Maloney, Mr. Ruppersberger, Mr. Meeks of New York, Mr. Hastings of Florida, Ms. Watson, Mr. Gutierrez, Mr. Scott of Georgia, Mr. Clay, and Mr. Berman) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To require the establishment of a national database in the National Archives to preserve records of servitude, emancipation, and post-Civil War reconstruction and to provide grants to State and local entities to establish similar local databases. 
 
 
1.Short titleThis Act may be cited as the Preservation of Records of Servitude, Emancipation, and Post-Civil War Reconstruction Act of 2006. 
2.Establishment of national database 
(a)In generalThe Archivist of the United States shall preserve relevant records and establish, as part of the National Archives, an electronically searchable national database consisting of historic records of servitude, emancipation, and post-Civil War reconstruction, including the Southern Claims Commission Records, Freedmen’s Bureau Records, Records of the Freedmen’s Bank, Slave Impressments Records, Slave Payroll Records, Slave Manifest, and others, contained within the agencies and departments of the Federal Government to assist African Americans and others in conducting genealogical and historical research. 
(b)MaintenanceThe database established under this section shall be maintained by the National Archives or an entity within the National Archives designated by the Archivist. 
3. Grants for establishment of State and local databases 
(a)In generalThe National Historical Publications and Records Commission of the National Archives shall provide grants to States, colleges and universities, and genealogical associations to preserve records and establish electronically searchable databases consisting of local records of servitude, emancipation, and post-Civil War reconstruction.  
(b)MaintenanceThe databases established using grants provided under this section shall be maintained by appropriate agencies or institutions designated by the National Historical Publications and Records Commission. 
4.Authorization of appropriationsThere are authorized to be appropriated— 
(1)$5,000,000 to implement section 2; and 
(2)$5,000,000 to provide grants under section 3. 
 
